DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 02/28/2022 has been entered. Claims 1-30 remain pending in the current application, and claims 6-7, 10-11, and 13-18 are withdrawn from consideration pursuant to final species election requirement included in the Non-Final Rejection dated 10/29/2021. The amendment overcomes each and every objection included in the Non-Final Rejection as well as each and every claim rejection under 35 U.S.C. 112(b) included in the Non-Final Rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by An (KR20020090585).
Regarding claim 29, An discloses a method for twisting stems of a bundle of bouquet components (abstract), using: 
a first rotatable receiving unit (figure 1, member 40) and a second rotatable receiving unit (figure 1, member 40a), with rotation axes at least substantially in line with each other (figure 3), each receiving unit comprising a separating structure (figure 1, frame 42 for each member 40 and 40a) comprising a plurality of separations (figure 1, incisions/cutouts 440) extending in different radial directions relative to the rotation axis of the receiving unit (a circle of a given radius may be drawn around the rotation axis, which is located at or near fitting hole 46, of An’s device, with the circumference of the circle encompassing separations in different radial directions), wherein the separating structure is configured to keep bouquet components at least partly separated from each other (figure 3) transversely to the axial direction relative to a rotation axis of the receiving unit (figure 3 shows bouquet components arranged accordingly), wherein the method comprises: 
introducing a first axial part and a second axial part of each of a multiplicity of bouquet components by moving in a radial direction relative to the rotation axes into respectively the first rotatable receiving unit and the second rotatable receiving unit (figure 3 displays these steps), while a part of each bouquet component extends over a distance between the first rotatable receiving unit and the second rotatable receiving unit respectively (figure 3 displays this), while a part of each bouquet component extends over a distance between the first rotatable receiving unit and the second rotatable receiving unit (figure 3), the introducing causing the bouquet component to be positioned in a lying orientation parallel to the rotation axes (figure 3; this is accomplished by having a user placing An’s device in a lying orientation, such as by rotating An’s device so that it is laid on a surface); 
rotating the first receiving unit between the feeding of different bouquet components at the positions at least partly separated from each other transversely to the axial direction relative to a rotation axis of the first rotatable receiving unit (figure 3 shows members rotating), while the second rotatable receiving unit rotates substantially along with the first rotatable receiving unit (figure 3); 
changing a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit as a result of which the bundle of stems is twisted (figure 3); 
gripping and/or binding of the stems in the twisted bundle after changing of the relative rotation angle (page 3, lines 29-30, “…wrapping paper…,”); and
removing the gripped and/or bound bundle of stems from the first rotatable receiving unit and the second rotatable receiving unit (page 3, lines 29-30, “…wrapping paper…,”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 12, 22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Fuchsl (US 6,167,919).
Regarding claim 1, An discloses a device for twisting a bundle of stems of bouquet components (abstract), comprising: 
a first rotatable receiving unit (figure 1, member 40; figure 3 shows member 40 being rotated clockwise) and a second rotatable receiving unit (figure 1, member 40a; figure 3 shows member 40a being rotated counter-clockwise), each having rotation axes being at least substantially in line with the other (figure 3 shows the members 40 and 40a having rotation axes being in line with each other), arranged to receive bouquet components lying (figure 3 shows bouquet components within members 40 and 40a), with a first axial part and a second axial part of the bouquet components, respectively, in the first rotatable receiving unit and the second receiving unit (figure 3 shows bouquet components having a first axial part within member 40 and a second axial part within member 40a), while a part of each bouquet component, between the first axial part and the second axial part, extends over a distance between the first rotatable receiving unit and the second rotatable receiving unit (figure 3), 
a first separating structure (figure 1, frame 42) comprising
a plurality of separations (figure 1, incisions/cutouts 440) extending in different radial directions relative to a first rotation axis of the first rotatable receiving unit (a circle of a given radius may be drawn around the rotation axis, which is located at or near fitting hole 46, of An’s device, with the circumference of the circle encompassing separations in different radial directions), wherein the first separating structure is configured to keep the first axial part of the bouquet components at least partly separated from each other (figure 3); 
a second separating structure (figures 1 and 3 show member 40a also having a frame similar to frame 42) comprising: 
a plurality of second separations extending in different radial directions relative to a second rotation axis of the first rotatable receiving unit, wherein the second separating structure is configured to keep the second axial part of the bouquet components at least partly separated from each other (figures 1 and 3); and
wherein the first separating structure and the second separating structure, at least at receiving of the first axial part and the second axial part of the bouquet components, are accessible radially relative to the rotation axes for receiving the first axial part and the second axial part (figure 1, incision 440 allows radial accessibility of the bouquet components’ axial parts).
An does not appear to specifically disclose a first driving structure coupled to the first rotatable receiving unit and the second rotatable receiving unit, the first driving structure being configured to rotate the first rotatable receiving unit around the rotation axis between the receiving of different bouquet components, while the second receiving unit rotates substantially along with the first receiving unit, and thereupon to change a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit; a second driving structure coupled to the first rotatable receiving unit and/or the second rotatable receiving unit, the second driving structure being configured to make space for taking out a bundle formed by the bouquet components in the first rotatable receiving unit and the second rotatable receiving unit.
Fuchsl teaches a first driving structure (figure 7, twisting head 4 and untwisting head 5; column 5, lines 1-11, “The twisting head 4 essentially consists of a twisting motor 7 and of twisting fixation means 8 driven by said motor 7.”) coupled to a first rotatable receiving unit (figure 7 shows jaws 20 and 22 coupled to twisting head 4; column 5, lines 45-47, “…a fixed clamping jaw 20 with a prismatic clamping insert 21 and a movable clamping jaw 22 with a prismatic clamping insert 23.”) and a second rotatable receiving unit (untwisting head 5 also has jaws 20 and 22 for receiving ends of conductors 15 and 16), the first driving structure being configured to rotate the first rotatable receiving unit around a rotation axis between a receiving of different bouquet components (figure 7; column 7, lines 3-13; “During the twisting operation (cf. FIG. 7), the twisting head 4 is rotated about the twisting axis A.”), while the second receiving unit rotates substantially along with the first receiving unit (column 7, lines 3-13), and thereupon to change a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit (column 7, lines 3-13, “Simultaneously, the untwisting fixation means 10 of the untwisting head 5 are rotated individually and parallel to the twisting axis A in the Same direction as the twisting head 4…,”); and
a second driving structure (figure 7, support 19) coupled to the first rotatable receiving unit and/or the second rotatable receiving unit (support 19 is coupled to jaws 20 and 22 of twisting head 4), the second driving structure being configured to make space for taking out a bundle formed by bouquet components in the first rotatable receiving unit and the second rotatable receiving unit (figure 7 shows support 19 coupled to fixation means 8, with fixation means 8 being able to move a distance to allow removal of twisted conductors; column 7, lines 30-33, “When the twisted cable has been finished, the twisting fixation means 8 and the untwisting fixation means 10 will be opened…the cable will be removed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An and include a first driving structure coupled to the first rotatable receiving unit and the second rotatable receiving unit, the first driving structure being configured to rotate the first rotatable receiving unit around the rotation axis between the receiving of different bouquet components, while the second receiving unit rotates substantially along with the first receiving unit, and thereupon to change a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit; a second driving structure coupled to the first rotatable receiving unit and/or the second rotatable receiving unit, the second driving structure being configured to make space for taking out a bundle formed by the bouquet components in the first rotatable receiving unit and the second rotatable receiving unit, as taught by Fuchsl, in order to permit automatic production of twisted bouquet components (e.g., Fuchsl, column 4, lines 27-30, “This permits…automatic production of twisted individual conductors…,”).

Regarding claim 2, An as modified discloses the limitations of claim 1, and further discloses the first separating structure comprising first spaces (e.g., An, figure 1, holes 45) at least partly separated from each other transversely to the axial direction relative to a rotation axis of the first receiving unit (e.g., An, spaces 45 are arranged to be separated from one another, given the structure of frame 42), the first spaces being configured to receive the first axial part of the bouquet components (e.g., An, figure 3),
the second separating structure comprising second spaces (e.g., An, figure 1, member 40a has holes that are similar to holes 45) at least partly separated from each other transversely to the axial direction relative to a rotation axis of the second receiving unit, the second spaces being configured to receive the second axial part of the bouquet components (e.g., An, figures 1 and 3), and 
the first driving structure (e.g., Fuchsl, figure 7, twisting head 4 and untwisting head 5; column 5, lines 1-11) being configured to rotate a first receiving unit (e.g., Fuchsl, figure 7 shows jaws 20 and 22 coupled to twisting head 4; column 5, lines 45-47 and column 7, lines 3-4) around a rotation axis A (e.g., Fuchsl, figure 7, twisting axis A; column 5, lines 41-45, “…the twisting head 4 (FIG. 3) comprises a Support 19, which is adapted to be rotated about a twisting axis A…,) between a feeding of different bouquet components 15 and 16 (e.g., Fuchsl, figure 7, conductors 15 and 16 act as bouquet components that are twisted between receiving units) into first spaces 23 (figure 7, clamping inserts 23).

Regarding claim 3, An as modified discloses the limitations of claim 1, and further discloses wherein separations of the first separating structure are partition walls (e.g., An, figures 1, frame 42 shows walls between spaces) for keeping the first axial parts separated from each other (e.g., An, figure 3 shows bouquet components having axial parts that are separated from each other).

	Regarding claim 4, An as modified discloses the limitations of claim 1, and further discloses a retaining structure (e.g., An, figure 1 shows frame 42 with cutting grooves 420 at its edge, with the edge acting as a retaining structure) configured to prevent the bouquet components from, after rotation down, falling out of the first receiving unit and/or the second receiving unit (e.g., An, figure 3 demonstrates how the edge having grooves 420 can prevent the bouquet components from falling following rotation).

	Regarding claim 5, An as modified discloses the limitations of claim 1, and further discloses a second driving structure (e.g., Fuchsl, figure 7, support 19) being configured to temporarily enlarge a distance (e.g., Fuchsl, figures 5-7 show how heads 4 and 5, with support 19 being coupled to head 4, are configured to shorten and lengthen their distances between each other---see directional arrow B in figures 5-6 and directional arrow B’ in figure 7) between a first rotatable receiving unit and a second rotatable receiving unit (e.g., Fuchsl, figures 5-7, heads 4 and 5) or parts of the first rotatable receiving unit and the second rotatable receiving unit (e.g., Fuchsl, figures 5-7) to make space for taking out the bundle (e.g., Fuchsl, figures 5-7; column 7, lines 30-33).

	Regarding claim 8, An as modified discloses the limitations of claim 2, and further discloses a support element (e.g., An, figures 1-3, support tube 30) arranged between the first rotatable receiving unit and the second rotatable receiving unit (e.g., An, figures 1-3 show tube 30 in between members 40 and 40a), the support element being configured for supporting bouquet components between the first rotatable receiving unit and the second rotatable receiving unit when the first spaces face down (e.g., An, figure 3 shows support tube 30 supporting bouquet components while the holes of member 40 face down).

	Regarding claim 12, An as modified discloses the limitations of claim 2, and further discloses the second rotatable receiving unit comprising a thickening (e.g., An, figure 1, insertion hole 46) around the rotation axis of the second rotatable receiving unit (e.g., An, figure 1) and separations between the spaces (e.g., An, member 40a has multiple separations between spaces) which project radially further than the thickening (e.g., An, figure 1).

	Regarding claim 22, An as modified discloses the limitations of claim 1, and further discloses the second rotatable receiving unit comprising an axially displaceable thickening (e.g., An, figure 1, hole 46 is present on member 40a, with the hole acting as an axially displaceable thickening).

	Regarding claim 25, An as modified discloses the limitations of claim 1, but does not appear to specifically disclose a control unit coupled to the first driving structure and configured to switch successively to a first condition and a second condition, wherein while in the first condition to control the first driving structure to cause the first rotatable receiving unit to rotate at least stepwise around the rotation axis of the first rotatable receiving unit, while the second rotatable receiving unit rotates substantially along with the first rotatable receiving unit, and wherein while in the second condition to control the first driving structure to change a relative rotation angle of the first rotatable receiving unit and the second rotatable receiving unit relative to each other.
	Fuchsl teaches a control unit (column 7, lines 23-26, “…the rotational speed of the twisting head 4 and the displacement Speed C of the twisting slide 6 can be coordinated by a control means…,”) coupled to a first driving structure 4 (figure 7, head 4) and configured to switch successively to a first condition and a second condition (different twisting gradients can be different conditions; column 7, lines 23-30, “…so that the twisting gradient can be adjusted…,”),
wherein while in the first condition to control the first driving structure to cause the first rotatable receiving unit to rotate at least stepwise around the rotation axis of the first rotatable receiving unit (column 7, lines 3-30, “During the twisting operation (cf. FIG. 7), the twisting head 4 is rotated about the twisting axis A….”), while a second rotatable receiving unit 5 rotates substantially along with the first rotatable receiving unit (column 7, lines 6-10, “Simultaneously, the untwisting fixation means 10 of the untwisting head 5 are rotated individually and parallel to the twisting axis A…,), and wherein while in the second condition to control the first driving structure to change a relative rotation angle of the first rotatable receiving unit and the second rotatable receiving unit relative to each other (column 7, lines 3-30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a control unit coupled to the first driving structure and configured to switch successively to a first condition and a second condition, wherein while in the first condition to control the first driving structure to cause the first rotatable receiving unit to rotate at least stepwise around the rotation axis of the first rotatable receiving unit, while the second rotatable receiving unit rotates substantially along with the first rotatable receiving unit, and wherein while in the second condition to control the first driving structure to change a relative rotation angle of the first rotatable receiving unit and the second rotatable receiving unit relative to each other, as taught by Fuchsl, in order to prevent torsional stress from building up within bouquet components (e.g., Fuchsl, column 7, lines 6-10, “…so that a torsional stress is prevented from building up in the individual conductors…,”).

	Regarding claim 30, An as modified discloses the limitations of claim 1, and further discloses the separations of the first separating structure being partition walls (e.g., An, figures 1, frame 42 shows walls between spaces the first separating structure); the first separating structure comprising first spaces (e.g., An, figure 1, holes 45) at least partly separated from each other by the partition walls (e.g., An, walls are defined via frame 42) that extend transversely to the axial direction relative to a rotation axis of the first receiving unit (e.g., An, figures 1-3), the first spaces being configured to receive the first axial part of the bouquet components (e.g., An, figure 3), and the separations of the second separating structure are pins (supports 44 of the frames of An’s device are pins that also behave as partitions/separators); the second separating structure (e.g., An, similar to frame 42 in figure 1) comprising second spaces (e.g., An, much like holes 45 for frame 42) at least partly separated from each other by the pins that extend transversely to the axial direction relative to a rotation axis of the second receiving unit (e.g., An, figures 1-3), the second spaces being configured to receive the second axial part of the bouquet components (figure 3).

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claims 1-2 above, and further in view of Malavenda (US 8,438,780).
Regarding claim 9, An as modified discloses the limitations of claim 2, but does not appear to specifically disclose a fixedly arranged, interrupted ring around the first spaces, concentric with the rotation axis of the first rotatable receiving unit, wherein the ring has an interruption for allowing bouquet components to pass radially from above the first spaces to the second spaces and is closed in positions lower than the rotation axis of the first rotatable receiving unit.
	Malavenda teaches a fixedly arranged, interrupted ring (figure 12, arms 212A-212I) around first spaces (figure 12, upper pocket 220), concentric with the rotation axis of a first rotatable receiving unit (figure 12, upper stem support 82’’’), wherein the ring  has an interruption (figure 12, retention fingers 210) for allowing bouquet components to pass radially from above the first spaces to second spaces (figure 5, receiving portions 120A-120I, with upper stem support 82 being able to be replaced with support 82’’’; column 6, lines 59-63, “…a third alternative upper stem support 82’’’…”) and is closed in positions lower than the rotation axis of the first rotatable receiving unit (figure 12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a fixedly arranged, interrupted ring around the first spaces, concentric with the rotation axis of the first rotatable receiving unit, wherein the ring has an interruption for allowing bouquet components to pass radially from above the first spaces to the second spaces and is closed in positions lower than the rotation axis of the first rotatable receiving unit, as taught by Malavenda, in order to permit holding bouquet components within defined spaces and to permit different bouquet designs (e.g., Malavenda, column 6, line 65 – column 7, line 5, “With this configuration, bouquet elements are held within an upper pocket 220 defined by each of the hook-shaped portions 216…,”).

Regarding claim 27, An as modified discloses the limitations of claim 1, but does not appear to specifically disclose a conveyor belt for feeding the bouquet components to the first rotatable receiving unit and the second rotatable receiving unit, lying on the conveyor belt, with a length direction of the stem at least substantially perpendicular to the conveying direction of the conveyor belt.
	Malavenda teaches a conveyor belt (figure 1, conveyor 22) for feeding bouquet components (bouquets are shown in figures 5-6) to a first rotatable receiving unit (figure 4, plate 88) and a second rotatable receiving unit (figure 4, top plate 116), lying on the conveyor belt (figures 1-3), with a length direction of the stem at least substantially perpendicular to the conveying direction of the conveyor belt (figures 5-6 show some flower stems being substantially perpendicular to lower platform 151, with the lower platform 151 traveling in a conveying direction of conveyor 22; figure 2 demonstrates the conveyor movement of apparatus 20 and how inserting stems into bouquet forms 26a-26b would yield stems having a length direction that is perpendicular to a conveying direction of conveyor 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a conveyor belt for feeding the bouquet components to the first rotatable receiving unit and the second rotatable receiving unit, lying on the conveyor belt, with a length direction of the stem at least substantially perpendicular to the conveying direction of the conveyor belt, as taught by Malavenda, in order to permit mass production of substantially identical twisted bouquets (e.g., Malavenda, column 2, lines 9-11).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claim 1 above, and further in view of Gleich (DE 102010060200).
	Regarding claim 19, An as modified discloses the limitations of claim 1, but does not appear to specifically disclose a stop plate transverse to the rotation axis of the second receiving unit, while the second separating structure is between the stop plate and the first receiving unit.
	Gleich teaches a stop plate (figure 10, stop plate 118) transverse to a rotation axis of a second receiving unit (figure 10, base plate 110), while a second separating structure (figure 10, retaining body 132 is capable of being a means for keeping second axial parts of bouquet components separated, with figure 11e showing flower stems slightly separated from one another) is between the stop plate and a first receiving unit (figure 10, plate 122; figure 11d shows retaining body 132 being between stop plate 118 [which is not number in figure 11d but present adjacent the base of retaining member 132] and plate 122).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a stop plate transverse to the rotation axis of the second receiving unit, while the second separating structure is between the stop plate and the first receiving unit, as taught by Gleich, in order to permit adjusting a height between two receiving units as well as to define a depth for a bouquet area (e.g., Gleich, paragraph 0061, “…stop plate 118 height adjustable in the legs…,”; paragraph 0072, “This achieves a defined depth for the shirred area.”).

	Regarding claim 20, An as modified discloses the limitations of claim 19, and further discloses an adjustment structure (figure 10, legs 116) configured to adjust a distance between the stop plate and the first rotatable receiving unit (figure 10; paragraph 0061).
	
	Regarding claim 21, An as modified discloses the limitations of claim 19, but does not appear to specifically disclose an automatic adjustment structure configured to automatically adjust a distance between the stop plate and the first receiving unit in combination with a change of a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit upon the changing of the relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit.
	Gleich teaches an automatic adjustment structure (figure 10 shows leg stand 116 as an adjustment structure, with aspects of the structure being able to be automated; paragraph 0030, “It can then be automatically and machine controlled stored, sorted, transported, cut and put together with other cut plants to a bouquet.”) configured to automatically adjust a distance between the stop plate 118 and the first receiving unit 122 (figure 10, paragraph 0061).
	Fuchsl teaches a change of a relative rotation angle between a first rotatable receiving unit and a second rotatable receiving unit (figure 7; column 7, lines 3-13, “Simultaneously, the untwisting fixation means 10 of the untwisting head 5 are rotated individually and parallel to the twisting axis A in the Same direction as the twisting head 4 So that a torsional Stress is prevented…,”; column 7, lines 14-18, “The distance between the twisting head 4 and the untwisting head 5 must become Smaller during the twisting operation…,”) upon the changing of the relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit (column 7, lines 3-18).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include an automatic adjustment structure configured to automatically adjust a distance between the stop plate and the first receiving unit in combination with a change of a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit upon the changing of the relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit, as taught by Gleich and Fuchsl, in order to permit adjusting a height between two receiving units as well as to define a depth for a bouquet area (e.g., Gleich, paragraph 0061), along with permitting automatic production of twisted bouquet components (e.g., Fuchsl, column 4, lines 27-30).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claim 1 above, and further in view of Lebreton (WO 2003039241).
	Regarding claim 23, An as modified discloses the limitations of claim 1, but does not appear to specifically disclose a gripper with claws for gripping the bundle of stems between the first rotatable receiving unit and the second rotatable receiving unit.
	Lebreton teaches a gripper (figure 1, jaws 3 and 4) with claws (each jaw can be a claw) for gripping a bundle of stems (figure 6 shows jaws 3 and 4 gripping stems of plants 2) between a first rotatable receiving unit (figure 1, receptacle 1) and a second rotatable receiving unit (figure 1, coil 21).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a gripper with claws for gripping the bundle of stems between the first rotatable receiving unit and the second rotatable receiving unit, as taught by Lebreton, in order to permit optimizing the tightening of bouquet components and to permit limiting the alteration of bouquet components (e.g., Lebreton, page 3, “…to optimize the tightening and limit the alteration of the plant stems.”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl and Lebreton as applied to claim 23 above, and further in view of Malavenda.
	Regarding claim 24, An as modified discloses the limitations of claim 23, but does not appear to specifically disclose a processing station comprising a circular belt, pairs of wheels on the circular belt and a winding binder next to the circular belt, wherein the gripper is configured to position the bundle of stems between the wheels of a pair of wheels on the circular belt, with a narrowest part of the bundle at a predetermined distance from an edge of the circular belt that corresponds to a distance between the edge and a winding position of the winding binder.
	Malavenda teaches a processing station (figure 1, bouquet making apparatus 20) comprising a circular belt (figure 1, conveyor 22), pairs of wheels on the circular belt (figure 1, sprockets 36) and a winding binder (figure 1, stations A, B, or C can be winding binders) next to the circular belt (figure 1, stations A-C are next to conveyor 22), wherein a gripper 32 (figure 2, arm 32) is configured to position a bundle of stems (figures 5-6 show a bundle of stems placed within a station) between the wheels of a pair of wheels on the circular belt (figures 1-2 show stations, which are capable of holding a bundle of stems, being held by arm 32, with arm 32 positioning stations between sprockets 36 on conveyor 22) with a narrowest part of the bundle (figure 6 shows a bundle of stems about to become narrowed into a position) at a predetermined distance from an edge of the circular belt that corresponds to a distance between the edge and a winding position of the winding binder (figures 1-2 and 5-6; figure 8 is a zoomed-in view of arm 32 being attached to edges of a station).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a processing station comprising a circular belt, pairs of wheels on the circular belt and a winding binder next to the circular belt, wherein the gripper is configured to position the bundle of stems between the wheels of a pair of wheels on the circular belt, with a narrowest part of the bundle at a predetermined distance from an edge of the circular belt that corresponds to a distance between the edge and a winding position of the winding binder, as taught by Malavenda, in order to permit mass production of substantially identical twisted bouquets (e.g., column 2, lines 9-11).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claim 25 above, and further in view of Bartlett (US 3,659,709).
Regarding claim 26, An as modified discloses the limitations of claim 25, but does not appear to specifically disclose a detector for detection of stems upon feed of bouquet components to the receiving units, wherein the control unit is configured to control the first driving structure to cause the first rotatable receiving unit to rotate stepwise around the rotation axis of the first rotatable receiving unit in response to detection that a predetermined number of one or more bouquet components has been fed.
	Bartlett teaches a detector (figures 1 and 3, detector means 14a) for detection of stems (column 2, lines 17-23, “…detector means 14a…so as to detect the presence of a flower…,”) upon feed of bouquet components to receiving units (figure 1, conveyors 21a-21b; column 2, lines 43-54, “…flower transfer means…transfer that particular flower…onto the associated one of a pair of like storage conveyors 21a, 21b…,”), wherein a control unit (column 2, lines 62-67, “A counter (not shown) is associated with each storage conveyor…,”) is configured to control a first driving structure 62 (figure 7, transfer means 62; column 6, lines 51-57, “…when a particular storage conveyor (e.g. 21a) is filled 25 the mentioned counter actuates a solenoid…,”) in response to detection that a predetermined number of one or more bouquet components has been fed (column 2, lines 62-71, “That is, if storage conveyor 21a, is filled, further flowers F detected by detector means 14a will then be delivered to storage conveyor 21b.”)
	Fuchsl teaches a control unit (column 7, lines 23-26) being configured to control a first driving structure (column 7, lines 3-30) to cause a first rotatable receiving unit (figure 7, head 4; column 7, lines 3-30) to rotate stepwise around the rotation axis of the first rotatable receiving unit (column 7, lines 3-30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a detector for detection of stems upon feed of bouquet components to the receiving units, wherein the control unit is configured to control the first driving structure to cause the first rotatable receiving unit to rotate stepwise around the rotation axis of the first rotatable receiving unit in response to detection that a predetermined number of one or more bouquet components has been fed, as taught by Bartlett and Fuchsl, in order to permit automatic loading of receiving units (e.g., Bartlett, column 6, lines 8-12, “…an electrical arrangement for automatically loading and unloading these conveyors is preferred…,”) and to prevent torsional stress from building up within bouquet components (e.g., Fuchsl, column 7, lines 6-10).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl and Malavenda as applied to claim 27 above, and further in view of Lev (US 4,704,846) .
	Regarding claim 28, An as modified discloses the limitations of claim 27, but does not appear to specifically disclose a cutting structure configured to align ends of the stems of the bouquet components on the conveyor belt and/or upon transport from the conveyor belt to the receiving units, by cutting off an excess length of the stems.
	Lev teaches a cutting structure (figure 1, stem trimming apparatus 40) configured to align ends of stems of bouquet components (column 3, lines 58-62, “Stem trimming means 40 serves to trim the stems of all the produce in the bunch to the same length…,”) on a conveyor belt (figure 1, belt 10) and/or upon transport from the conveyor belt to receiving units (figure 4, divider elements 62 and 64; column 2, lines 4-7, “…the endless belt includes a plurality of flexible divider elements mounted thereon and defining said plurality of flower bunching locations.”), by cutting off an excess length of the stems (figures 1 and 4; column 3, lines 58-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a cutting structure configured to align ends of the stems of the bouquet components on the conveyor belt and/or upon transport from the conveyor belt to the receiving units, by cutting off an excess length of the stems, as taught by Lev, in order to permit efficient cleaning and tying of bouquet components without interference from protruding stems (e.g., Lev, column 3, lines 56-62, “…to permit efficient cleaning and tying of the bunch without interference from protruding stems.”).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that An’s flower holding “grid” structure differs from Applicant’s claimed “radially” oriented separator/separating structures, along with An’s structure receiving flowers being fed in an upright manner being different from Applicant’s device bundling flowers lying on a receiving surface for uptake into separate radial compartments during bundling (Remarks, pg. 12, fourth paragraph; pg. 14, second and third paragraphs; pg. 15, last paragraph; pg. 16, first paragraph), the Examiner aims to show that An does in fact have a structure of radially oriented separators/separating structures. In particular, An’s frame includes members that radiate outwardly from a rotation axis. Please see the annotated image below.


    PNG
    media_image1.png
    399
    541
    media_image1.png
    Greyscale


	The Examiner also aims to show that An’s device may receive flowers in a lying-down position. A user of An’s device is able to operate the device while it is in a lying-down position by rotating the device depicted in An’s figure 1 90 degrees clockwise or counter-clockwise. By doing so, flowers may be fed into An’s device in a lying-down position. An does not teach away from this sort of device operation. Moreover, direction and orientation alone are subjective (i.e., a device lying down would appear upright to a user if they were to rotate an image of a device lying down either clockwise or counter-clockwise, while a device that is upright would appear as lying down with a similar image-rotation scheme).
	Since An still encompasses many features of the amended claims, it is still to be used as a primary reference in the instant action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647